DETAILED ACTION
	This is the final office action for application 16/423,325, which is a divisional application of 16/041,691, filed 6/21/2018, which is a divisional application of 13/496,596, filed 3/16/2012, which is a national stage entry of PCT/JP2010/058706, filed 5/24/2010, which claims priority to Japanese application JP2009-217382, filed 9/18/2009.
	Claims 1-2 and 8-18 are pending in the application.
Claims 1-2 and 15-18 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,032,940 B2, in view of in view Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1). 
Claims 1-2 and 4 of U.S. Patent No. 10,032,940 B2 teach all of the limitations of the instant Claim 1, except for the limitations directed toward the position that semiconductor substrate is crystalline silicon, and that the aluminum oxide is amorphous.
To solve the same problem of providing aluminum oxide passivated silicon solar cells, Sun teaches that suitable forms of silicon that can be used for substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device Claims 1-2 and 4 of U.S. Patent No. 10,032,940 B2, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
Claim 4 of U.S. Patent No. 10,032,940 B2 teaches that the aluminum oxide passivation layer is made by atomic layer deposition (ALD).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,032,940 B2 in view Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1). 
Claims 10 and 4 of U.S. Patent No. 10,032,940 B2 teach all of the limitations of the instant Claim 2, except for the limitations directed toward the position that semiconductor substrate is crystalline silicon, and that the aluminum oxide is amorphous.
To solve the same problem of providing aluminum oxide passivated silicon solar cells, Sun teaches that suitable forms of silicon that can be used for substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device Claim 10 of U.S. Patent No. 10,032,940 B2, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
Claim 4 of U.S. Patent No. 10,032,940 B2 teaches that the aluminum oxide passivation layer is made by atomic layer deposition (ALD).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous.
Therefore, it is the Examiner’s position that Claims 10 and 4 of U.S. Patent No. 10,032,940 B2 teaches that the aluminum oxide layers are amorphous. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-16 recite the limitation "wherein both of the first conductive metal paste and the second conductive metal paste contain metal powder and glass frit" in their respective lines 1-3. This limitation is indefinite, because it is unclear whether the “metal powder” recited in Claims 15-16 includes the silver powder in Claims 1-2, or a separate metal powder. Therefore, it is unclear whether Claims 15-16 further limit Claims 1-2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), in view of Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1).
In reference to Claim 1, Sun teaches a method of manufacturing a solar cell. This method is described as “Comparative Example 3,” (paragraphs [0039] and [0041]). The final product is shown in Fig. 2.
	The method of Sun comprises forming an n-type layer 116 (Fig. 2, paragraphs [0039] and [0025]) on a light receiving surface of a semiconductor substrate 114 of a p-type (Fig. 2, paragraphs [0025] and [0039]).
Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 1, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.
Sun teaches that the substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon 
 Using a single crystalline substrate as the substrate 102 of the device of Sun teaches the limitations of Claim 1, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer of aluminum oxide in direct contact a p type surface on a non-light receiving surface of the semiconductor substrate (Fig. 2, items 104b/106b, which are each taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Sun teaches that the aluminum oxide layers of his invention are deposited by ALD (i.e. atomic layer deposition, paragraph [0039]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
	Sun teaches that this amorphous aluminum oxide layer has a thickness of 15 nm. This teaches the limitations of Claim 1, wherein the passivation layer has a thickness of 1 to 40 nm.
	The method of Sun comprises forming a first dielectric film 108b of silicon nitride on the passivation layer 104b/106b (Fig. 2, paragraphs [0039] and [0023]). This layer is consequently a material different from aluminum oxide.
The method of Sun comprises forming a second dielectric film 104a/106a of in direct contact with the n-type layer 116 in the light-receiving surface of the silicon crystal substrate 114 (Fig. 2, paragraphs [0039], [0041], and [0023]).
Sun does not teach that the power extraction electrodes of his invention are prepared by “printing a first conductive metal paste and a second conductive metal paste, respectively, on the first dielectric film and on the second dielectric film for a first power extraction electrode and a second power extraction electrode, wherein at least one of the first conductive metal paste and the second conductive metal paste contains silver power and glass frit, forming….on the light receiving side of the substrate, ” per Claim 1.

To solve the same problem of providing silicon solar cells with p-type substrates, n-type light-receiving surface layers, front and rear passivation layers, and front and back electrodes, wherein the back electrode comprises aluminum, Merchant teaches a method of forming front and rear electrodes for a silicon solar cell comprising passivation layers (Fig. 1D-1E, paragraphs [0092] and [0098]-[0103]), with additional details of the paste given in paragraphs [0070]-[0089].
Merchant additionally teaches that the rear electrode structure fires through a silicon nitride layer (as in Sun, paragraph [0047] of Merchant).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the front and rear electrodes of Sun using the method (i.e. the paste compositions and firing conditions) of Merchant, because (1) one of ordinary skill in the art would have had a reasonable expectation of success in forming the electrodes of the device of Sun via the method of Merchant, and (2) Merchant teaches that the rear electrode paste of his invention provides the benefit of optimizing interaction, bonding, and contact formation between silicon and aluminum in the back contact structure, as well as allowing the use of a back contact passivation layer, which further improves solar cell efficiency (paragraph [0029] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the method of forming the first power extraction electrode (which is the electrode on the rear surface of the device) comprises printing (paragraph [0098] of Merchant) a first conductive metal paste 60 on the first dielectric film for a first power extraction electrode (paragraphs [0085] and [0098] of Merchant).
Sun in view of Merchant does not teach that the first conductive metal paste 60 necessarily comprises silver powder.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected Formulation 1 of Table 4 as the aluminum paste composition of modified Sun, because Merchant teaches that this is a suitable composition for the aluminum paste of the device of his invention.
Selecting Formulation 1 of Table 4 as the aluminum paste composition of modified Sun, teaches the limitations of Claim 1, wherein the first conductive metal paste comprises silver powder and a glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the method of forming the second power extraction electrode (which is the electrode on the front surface of the device) includes printing (paragraph [0098]) a second conductive metal paste 500 containing silver powder and a glass frit for a second power extraction electrode on the second dielectric film (paragraph [0011] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 15, wherein both of the first conductive metal paste and the second conductive metal paste contain metal powder and glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 1, wherein the process includes forming the first and second extraction electrodes by subjecting the first conductive metal paste and the second conductive metal poste to heat treatment (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant), wherein the first extraction electrode penetrates through the first dielectric film and the passivation layer to make an electric contact between the first extraction electrode and the p-type surface of the substrate (Fig. 1E of Merchant, paragraphs [0098]-[0100] of Merchant) and the second extraction electrode penetrates through the second dielectric film to make an electric contact between the second extraction electrode and the surface of the n-type layer on the light-receiving side of the substrate (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant). 

This disclosure teaches the limitations of Claim 1, wherein the electrodes are formed by firing the conductive metal pastes at from 500 to 900°C for from 1 second to 30 minutes.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500 to 900°C” overlaps with the taught range of “700-1000 °C,” and the claimed range of “1 second to 30 minutes” overlaps with the taught range of “one to several minutes.”
In reference to Claim 17, it is the Examiner’s position that, because modified Sun teaches that the passivation layer is amorphous aluminum oxide prepared by atomic layer deposition (as in the instant invention, see paragraphs [0043]-[0046] of the instant invention), and the amorphous aluminum oxide layer is annealed under time and temperature conditions that meet the limitations of Claim 1, then the passivation layer of modified Sun as described in the rejection of Claim 1 above has the charge characteristics recited in Claim 17. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claims 2, 16, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1, in view of Kaes, et al. (U.S. Patent Application Publication 2010/0275984 A1 and Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1).
In reference to Claim 2, Sun teaches a method of manufacturing a solar cell. This method is described as “Comparative Example 3,” (paragraphs [0039] and [0041]). The final product is shown in Fig. 2.
	The method of Sun comprises forming an n-type layer 116 (Fig. 2, paragraphs [0039] and [0025]) on a light receiving surface of a semiconductor substrate 114 of a p-type (Fig. 2, paragraphs [0025] and [0039]).
Therefore, Sun does not teach that a p-type layer is formed on a light-receiving surface of a semiconductor substrate of an n-type.
To solve the same problem of providing a silicon solar cell with front and rear electrode layers and rear passivation layers, Kaes teaches a method of manufacturing a solar cell (Figs. 1-2, paragraphs [0013]-[0018]). The substrate of Kaes as described in paragraphs [0013]-[0018] comprises an n-type layer formed in the light-receiving surface of a p-type substrate.
However, paragraph [0020] of Kaes teaches that an “n-type substrate may also be used with the invention. In such an embodiment, an n-type dopant, such as phosphorous, is used for region 103 while a p-type material, such as boron, is diffused into the front surface to form the p-n junction at the interface of substrate 101 and diffused region 107.” Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the device of Sun to have an n-type substrate with a p-type surface layer, because Kaes teaches that the substrate of such a silicon solar cell can be suitably formed to have an n-type or p-type substrate, with a corresponding p-type or n-type doped surface layer. 
This modification teaches the limitations of Claim 2, wherein the method of Sun comprises a step of forming a p-type layer 116 on a light receiving surface of a semiconductor substrate 114 of an n-type (Fig. 2).
Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 2, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.

Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device of Sun, instead of polycrystalline silicon, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
 Using a single crystalline substrate as the substrate of the device of Sun teaches the limitations of Claim 2, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer of aluminum oxide in direct contact with the p-type layer 116 in a light receiving surface of the semiconductor substrate (Fig. 2, items 104a/106a, which are taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
	Sun teaches that this aluminum oxide layer has a thickness of 15 nm. This teaches the limitations of Claim 2, wherein the passivation layer has a thickness of 1 to 40 nm.
	The method of Sun comprises forming a first dielectric film 108a of silicon nitride on the passivation layer 104a/106a (Fig. 2, paragraphs [0039] and [0023]). This layer is consequently a material different from aluminum oxide.
The method of Sun comprises forming a second dielectric film 104b/106 (which is aluminum oxide, as described above) in direct contact with the non-light receiving surface of the silicon crystal substrate (Fig. 2, paragraphs [0039] and [0023]).
Sun does not teach that the power extraction electrodes of his invention are prepared by “printing a first conductive metal paste and a second conductive metal paste, respectively, on the first dielectric 
Instead, he teaches that the first power extraction electrode (shown as electrode 110 in Fig. 2, paragraph [0039]) on the first dielectric film is an aluminum -containing electrode formed via printing (paragraph [0039]). 
To solve the same problem of providing silicon solar cells, front and rear passivation layers, and front and back electrodes, Merchant teaches a method of forming front and rear electrodes for a silicon solar cell comprising passivation layers (Fig. 1D-1E, paragraphs [0092] and [0098]-[0103]), with additional details of the paste given in paragraphs [0070]-[0089].
Merchant additionally teaches that the front electrode structure 500 fires through a silicon nitride layer (as in Sun, paragraph [0097] of Merchant).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed the front and rear electrodes of Sun using the method (i.e. the paste compositions and firing conditions) of Merchant, because (1) one of ordinary skill in the art would have had a reasonable expectation of success in forming the electrodes of the device of Sun via the method of Merchant, and (2) Merchant teaches that the rear electrode paste of his invention provides the benefit of optimizing interaction, bonding, and contact formation between silicon and aluminum in the back contact structure, as well as allowing the use of a back contact passivation layer, which further improves solar cell efficiency (paragraph [0029] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the method of forming the first power extraction electrode (which is the electrode on the top surface of the device) comprises printing (paragraph [0098] of Merchant) a first conductive metal paste 500 on the first dielectric film for a first power extraction electrode (paragraphs [0011], [0085]-[0087] and [0098] of Merchant).
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the method of forming the second 
Sun in view of Merchant does not teach that the second conductive metal paste 60 necessarily comprises silver powder.
However, Merchant teaches that one of several compositions suitable for use as the aluminum paste 60 of his invention comprises silver (see, for example Formulation 1 of Table 4, paragraph [0091] of Merchant).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have selected Formulation 1 of Table 4 as the aluminum paste composition of modified Sun, because Merchant teaches that this is a suitable composition for the aluminum paste of the device of his invention.
Selecting Formulation 1 of Table 4 as the aluminum paste composition of modified Sun, teaches the limitations of Claim 2, wherein the second conductive metal paste comprises silver powder.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 16, wherein both of the first conductive metal paste and the second conductive metal paste contain metal powder and glass frit.
Forming the front and rear electrodes of the device of Sun using the pastes and firing methods of Merchant teaches the limitations of Claim 2, wherein the process includes forming the first and second extraction electrodes by subjecting the first conductive metal paste and the second conductive metal poste to heat treatment (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant), wherein the first extraction electrode penetrates through the first dielectric film and the passivation layer to make an electric contact between the first extraction electrode and the p-type surface of the substrate (Fig. 1E of Merchant, paragraphs [0098]-[0100] of Merchant) and the second extraction electrode penetrates through the second dielectric film to make an electric contact between the second extraction electrode and the surface of the n-type layer on the light-receiving side of the substrate (Fig. 1E of Merchant, paragraphs [0092]-[0094] and [0098] of Merchant). 

This disclosure teaches the limitations of Claim 2, wherein the electrodes are formed by firing the conductive metal pastes at from 500 to 900°C for from 1 second to 30 minutes.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “500 to 900°C” overlaps with the taught range of “700-1000 °C,” and the claimed range of “1 second to 30 minutes” overlaps with the taught range of “one to several minutes.”
In reference to Claim 18, it is the Examiner’s position that, because modified Sun teaches that the passivation layer is amorphous aluminum oxide prepared by atomic layer deposition (as in the instant invention, see paragraphs [0043]-[0046] of the instant invention), and the amorphous aluminum oxide layer is annealed under time and temperature conditions that meet the limitations of Claim 2, then the passivation layer of modified Sun as described in the rejection of Claim 2 above has the charge characteristics recited in Claim 18. 
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1), in view of Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as evidenced by Ahn, et al. (U.S. Patent Application Publication 2003/0207540 A1), as applied to Claim 1, and further in view of Agostinelli, et al. (Solar Energy Materials and Solar Cells, 2006, vol. 90, pages 3438-3443).
In reference to Claim 17, if it is found that modified Sun does not teach the limitations of Claim 17, then the following alternate rejection is presented.
Modified Sun as applied to Claim 17 is silent regarding the built-in negative charge quantity of the aluminum oxide passivation layer upon deposition or after annealing.
To solve the same problem of providing silicon solar cells with aluminum oxide passivation layers deposited by atomic layer deposition, Agostinelli teaches that samples comprising an atomic layer deposited aluminum oxide layer having a negative charge density of less than 1011 C/cm2 had decreased performance (paragraph 2, page 3440). Agostinelli further teaches that customary charge density values for ALD-deposited aluminum oxide are ~1.3x 1012 C/cm2 after annealing (paragraph 2, page 3440). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the aluminum oxide passivation layer of modified Sun has a fixed negative charge density of ~1.3x 1012 C/cm2 after annealing, based on Agostinelli’s disclosure that this is a suitable charge density for aluminum oxide samples (paragraph 2, page 3440).
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the negative charge density of the aluminum oxide passivation layer of the device of modified Sun at in the as-deposited sample and in the annealed sample, in order to achieve the desired passivation degree at each stage of the device formation. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed charge density values recited in Claim 17, without undue experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun, et al. (U.S. Patent Application Publication 2009/0165855 A1, in view of Kaes, et al. (U.S. Patent Application Publication 2010/0275984 A1 and Merchant, et al. (U.S. Patent Application Publication 2009/0056798 A1), as applied to Claim 2, and further in view of Agostinelli, et al. (Solar Energy Materials and Solar Cells, 2006, vol. 90, pages 3438-3443).
 In reference to Claim 18, if it is found that modified Sun does not teach the limitations of Claim 18, then the following alternate rejection is presented.
Modified Sun as applied to Claim 18 is silent regarding the built-in negative charge quantity of the aluminum oxide passivation layer upon deposition or after annealing.
To solve the same problem of providing silicon solar cells with aluminum oxide passivation layers deposited by atomic layer deposition, Agostinelli teaches that samples comprising an atomic layer deposited aluminum oxide layer having a negative charge density of less than 1011 C/cm2 had decreased performance (paragraph 2, page 3440). Agostinelli further teaches that customary charge density values for ALD-deposited aluminum oxide are ~1.3x 1012 C/cm2 after annealing (paragraph 2, page 3440). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have ensured that the aluminum oxide passivation layer of modified Sun has a fixed negative charge density of ~1.3x 1012 C/cm2 after annealing, based on Agostinelli’s disclosure that this is a suitable charge density for aluminum oxide samples (paragraph 2, page 3440).
Further, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the negative charge density of the aluminum oxide passivation layer of the device of modified Sun at in the as-deposited sample and in the annealed sample, in order to achieve the desired passivation degree at each stage of the device formation. It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed charge density values recited in Claim 18, without undue experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
The arguments regarding on page 9 the double patenting rejections are not persuasive. These rejections have been modified as necessitated by amendments to the claims. The arguments are not directed toward the current double patenting grounds of rejection.
The Applicant’s argument on pages 9-10 directed toward the rejections of Claims 4-5 under 35 U.S.C. 112(b) are persuasive. These arguments are withdrawn, in light of the claim amendments.
It is noted that rejections under 35 U.S.C. 112(b) are presented.
The Applicant’s arguments on pages 10-13 regarding the prior art rejections are not persuasive.
The Applicant argues that the applied prior art does not teach “forming a passivation layer of amorphous aluminum oxide in direct contact with a p-type surface on a non-light-receiving side of the silicon crystal substrate,” as recited in Claim 1.
This argument is not persuasive, and the Examiner respectfully maintains the position that the current prior art teaches this limitation, as described below.

Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 1, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.
Sun teaches that the substrates of the devices of his invention may be selected to be polycrystalline (as in Comparative Example 3) or single-crystalline (paragraph [0024]).
Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline 
 Using a single crystalline substrate as the substrate 102 of the device of Sun teaches the limitations of Claim 1, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer of aluminum oxide in direct contact a p type surface on a non-light receiving surface of the semiconductor substrate (Fig. 2, items 104b/106b, which are each taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Sun teaches that the aluminum oxide layers of his invention are deposited by ALD (i.e. atomic layer deposition, paragraph [0039]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.

The Applicant argues that the applied prior art does not teach “forming a passivation layer of amorphous aluminum oxide in direct contact with a p-type surface on a light-receiving side of the silicon crystal substrate,” as recited in Claim 2.
This argument is not persuasive, and the Examiner respectfully maintains the position that the current prior art teaches this limitation, as described below.

Sun teaches that the silicon substrate of his invention is polycrystalline (paragraph [0039]).
It is the Examiner’s position that this disclosure teaches the limitations of Claim 2, wherein the substrate is a silicon crystal substrate (i.e. a silicon substrate comprising crystal phases).
However, if it is found that the applied embodiment of Sun does not teach this limitation, then it is the Examiner’s position that the teachings of Sun render this limitation obvious, as follows.

Therefore, absent a showing of persuasive secondary consideration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have used single crystalline silicon as the substrate of the device of Sun, instead of polycrystalline silicon, based on Sun’s disclosure that both single and polycrystalline substrates are suitable for use in the devices of his invention.
Using a single crystalline substrate as the substrate of the device of Sun teaches the limitations of Claim 2, wherein the substrate is a silicon crystal (i.e. single crystalline) substrate.
The method of Sun comprises a step of forming a passivation layer of aluminum oxide in direct contact with the p-type layer 116 in a light receiving surface of the semiconductor substrate (Fig. 2, items 104a/106a, which are taught to be a single layer of aluminum oxide deposited on both the front and rear surfaces in paragraph [0041]).
Paragraph [0070] of evidentiary reference Ahn teaches that aluminum oxide films deposited by ALD (as in Sun) are amorphous upon deposition.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.
Therefore, Sun teaches that the aluminum oxide layers of his invention are amorphous, at least immediately after they are deposited onto the silicon substrate.

	The Applicant’s arguments that the aluminum oxide of Sun are crystalline are not persuasive. Claim 1 recites “forming a passivation layer of amorphous aluminum oxide in direct contact with a p-type surface on a non-light-receiving surface…” and Claim 2 recites “forming a passivation layer of amorphous aluminum oxide in direct contact with a p-type surface on a light-receiving surface…”
Therefore, it is the Examiner’s position that Claims 1 and 2 only require that the aluminum oxide passivation layer is amorphous when it is formed, and does not require that the aluminum oxide passivation layer necessarily be amorphous in the final product.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721